Case 2:20-cv-10066-JWH-KK Document 20 Filed 02/26/21 Page 1 of 1 Page ID #:145




  1                                                                                JS-6
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       RONALD PAYNE,                               Case No. CV 20-10066-JWH (KK)
 12
                                  Plaintiff,
 13
                            v.                     JUDGMENT
 14
       DIANA MARSTEINER, ET AL.,
 15
                                  Defendant(s).
 16
 17
 18         Pursuant to the Order Accepting Final Findings and Recommendation of
 19   United States Magistrate Judge,
 20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this
 21   action is dismissed with prejudice.
 22
 23   Dated: February 25, 2021
 24                                            HONORABLE JOHN W. HOLCOMB
                                               United States District Judge
 25
 26
 27
 28
